CCA 20050514. On consideration of the joint motion for oral argument and the motion to supplement the record and to supplement the joint appendix, the joint motion for oral argument is hereby granted as to Issues A.I, AJI, A.IV and A.VIII. The Appellant’s request for oral argument as to Issue A.III is also granted, and a second counsel for each side will be allowed to present argument on Issue A.III within the allotted time of one hour per side. The joint motion for oral argument is hereby denied as to Issues A.XIV, A.XV, and A.XVI, and the request for a second hearing is hereby denied as moot. The motion to supplement the record and to supplement the joint appendix is hereby denied, and the Appellant will submit a corrected brief within 10 days of the date of this order removing all references to Defense Appellate Exhibits BBBB and CCCC; and, the parties will submit to the Court a digital version of the joint appendix within 20 days of the date of this order.